In the information in this case H.B. Danville was charged with obtaining a draft in the sum of $6,000 from S.L. Stein, as agent for Charles E. Schaff, as receiver of the M.K.  T. Railway Company, under false pretenses. Upon the trial exceptions were taken by the county attorney to certain rulings of the trial court.
At the close of the evidence the defendant moved for a directed verdict of acquittal, on the ground that the evidence was insufficient to support a conviction. Which motion was sustained, and the court advised the jury to return a verdict of not guilty, which verdict was duly returned. To which ruling of the court the state excepted, and thereupon the defendant was discharged. Exceptions were reserved by the state.
The state appealed on questions reserved by filing in this court on October 5, 1925, petition in error with case-made. No brief has been filed.
In cases of this kind, where no brief is filed or oral argument made we do not deem it the duty of this court to investigate the record.
The state's appeal in this case apparently having been abandoned, the appeal herein is dismissed.